Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed December 3, 2021 has been received, Claims 1,4-12,14-16,18-20 and 24-25 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4-12, 14-16, 18-20, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2008/0110063).
Regarding Claim 1, Liu discloses a footwear insole, comprising: a forefoot support (i.e. forefoot portion of 1) comprising: a plurality of openings (11 within the 

Regarding Claim 4, Liu discloses a footwear insole of claim 1, wherein the plurality of openings (11) are arrayed in one line or in multiple lines (i.e. 11 along respective 12 are in a line; as seen in Fig.2 & 3).  

Regarding Claim 5, Liu discloses a footwear insole of claim 1, wherein the plurality of openings are arrayed in rows (i.e. 11 along 12 are rows of 11; as seen in Fig.2 & 3).  

Regarding Claim 6, Liu discloses a footwear insole of claim 5, wherein the plurality of openings (11) are regularly spaced apart, and openings in each row are staggered with respect to openings in the row above (as seen in Fig.2).  

Regarding Claim 7, Liu discloses a footwear insole of claim 4, wherein the one line or multiple lines are located in the first groove traversing the forefoot support, the second groove traversing the forefoot support (i.e. 11 along respective 12 are in a line; as seen in Fig.2 & 3), or both the first groove and the second groove.  

Regarding Claim 8, Liu discloses a footwear insole of claim 1, wherein the first groove (13) and the second groove (12 interior to 14) are located in a bottom surface of the forefoot support (as seen in Fig.1 & 2).  

Regarding Claim 9, Liu discloses a footwear insole of claim 8, wherein the bottom surface (i.e. bottom side of 1) of the forefoot support is configured to contact a surface (3) on a footwear article and not contact a surface of a user's foot (para.13).  

Regarding Claim 10, Liu discloses a footwear insole of claim 8, wherein the first groove (13) and the second groove (12) intersect to form recessed structures (i.e. recess at intersection of 13 & 12) that are separated by raised structures (i.e. the raised portions between grooves 12 & 13).  



Regarding Claim 12, Liu discloses a footwear insole of claim 10, wherein the raised structures are rectangular in shape (as seen in Fig.2 & 3, the raised portions between grooves 12 & 13 are rectangular in shape).  

Regarding Claim 14, Liu discloses a footwear insole of claim 1, wherein the first groove (13) traverses an entire line between two points on the rim (14) of the forefoot support (as seen in Fig.2).  

Regarding Claim 15, Liu discloses a footwear insole of claim 1, wherein the first axis (i.e. longitudinal axis) is an anterior-posterior axis and the second axis (i.e. lateral axis) is a medial-lateral axis (as seen in Fig.2; para.12).  



Regarding Claim 18, Liu discloses a footwear insole of claim 16, wherein the plurality of grooves in the first direction, in the second direction (i.e. multiple of 12 interior to 14), or in both directions correspond to locations of the plurality of openings (11)(as seen in Fig.2 & 3).  

Regarding Claim 19, Liu discloses a footwear insole of claim 1, wherein the rim (14) comprises one or more notches (i.e. 12 extending through 14) that extend from a top surface (i.e. top surface of notch in 1) to a bottom surface (i.e. bottom surface of notch in 1) of the forefoot support thereby creating one or more openings (i.e. openings seen at edge of 1 created by the notches; para.12, “grooves 12 penetrating through the edge 14”) in the forefoot support (as seen in Fig.1-3).  

Regarding Claim 20, Liu discloses a footwear insole of claim 19, wherein the one or more notches (i.e. 12 extending through 14) are positioned to correspond to joints in a user's forefoot (as seen in Fig.2, the notches are positioned along the regions that would correspond to forefoot joints of a foot, inasmuch as has been claimed by Applicant).  



.

	Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732